In a matrimonial action in which the parties were previously granted a divorce, the plaintiff husband appeals from so much of an order of the Supreme Court, Westchester County (Martin, J.), dated August 7, 1981, as, after a hearing, directed that the defendant wife have unchaperoned visitation with the parties’ children for certain periods of time as set forth in said order. Order modified, by deleting from the fourth decretal paragraph the following words: “and on the fifth weekend the defendant mother shall have visitation with the children commencing at 3:30 p.m. on Friday afternoon and ending at 6:00 p.m. on Sunday afternoon”. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to defendant. It was not improper for the Justice at Special Term to refuse to disqualify himself under the circumstances of the instant case. Moreover, the record supports Special Term’s determination that chaperoned visitation is not necessary at this time. The visitation schedule set forth in the order was in accordance with our prior determination that “visitation rights for the defendant * * * shall be as liberal as her illness and the welfare of the children will allow” (Thomas J. D. v Catharine K. D., 79 AD2d 1015, 1017, app dsmd 53 NY2d 797). We have modified the order’s fourth decretal paragraph concerning weekend visitation to conform with *603Special Term’s decision and to eliminate any inference that defendant is entitled to two consecutive weekends of visitation with the children. Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.